Case 2:20-cv-08747-AB-RAO Document 6 Filed 10/15/20 Page 1 of 3 Page ID #:28



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    ROD ANTHONY HUFF,                            Case No. CV 20-08747 AB (RAO)
12                       Plaintiff,
                                                   MEMORANDUM AND ORDER
13          v.                                     RE SUMMARY DISMISSAL
14    AIRPORT COURTHOUSE,
15                       Defendant.
16

17         On September 21, 2020, Plaintiff Rod Anthony Huff (“Plaintiff”), proceeding
18   pro se and who has not paid the filing fee nor filed a proper request to proceed in
19   forma pauperis, filed a document entitled “Petition to Summons of a Lawsuit in a
20   Civil Action” (hereinafter, “Complaint or “Compl.”), naming the state courthouse
21   located at 11701 South La Cienega Boulevard, Los Angeles, as the sole defendant
22   and seeking “$30 trillion” in damages. Compl. at 1. For the following reasons, the
23   Complaint is dismissed with prejudice.
24         Plaintiff alleges that, in May 2020, he was brought before a Los Angeles
25   County Superior Court judge for a crime that he did not commit. Compl. at 2.
26   During the proceedings, Plaintiff informed the superior court that he had
27   “previously abdicated legal document(s) defined pursuant to (UCC Article 3). TO
28   THE SUPERIOR COURT OF CALIFORNIA, TO THE UNITED STATES
Case 2:20-cv-08747-AB-RAO Document 6 Filed 10/15/20 Page 2 of 3 Page ID #:29



 1   TREASURY on the behalf of (sover[ei]gn immunity).” Id. He alleges that the
 2   court did not “use proper discretion in the matter(s) previously stated,” and that the
 3   case was thereafter referred to the mental health department. Id. Plaintiff alleges
 4   that he is now being held at a mental health unit. Compl. at 2-3. Plaintiff does not
 5   seek injunctive or declaratory relief; rather, he demands $30 trillion in damages,
 6   seemingly for Defendant’s violation of his right under the United States
 7   Constitution to be free from cruel and unusual punishment when it referred him to
 8   the mental health unit. Id. at 1, 2.
 9         As noted above, Plaintiff has sued the superior court. Judges and those
10   performing judge-like functions, however, are absolutely immune from damage
11   liability for acts performed in their official capacities. Ashelman v. Pope, 793 F.2d
12   1072, 1075 (9th Cir. 1986) (citing Richardson v. Koshiba, 693 F.2d 911, 913 (9th
13   Cir. 1982)); see also Ingram v. Long Beach Superior Court, 2018 WL 4587115, at
14   *5 (C.D. Cal. July 31, 2018) (dismissing damages claims against superior court
15   judge as barred by judicial immunity), adopted by 2018 WL 4566842 (C.D. Cal.
16   Sept. 18, 2018). Judicial immunity applies “however erroneous the act may have
17   been, and however injurious in its consequences it may have proved to the
18   plaintiff.” Cleavinger v. Saxner, 474 U.S. 193, 199-200, 106 S. Ct. 496, 88 L.Ed.2d
19   507 (1985).
20         Furthermore, because the Court is persuaded that Plaintiff would be unable to
21   allege any facts based upon the circumstances he challenges that would state a
22   cognizable claim, amendment would be futile in this case. See Hartmann v. Cal.
23   Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court
24   may deny leave to amend when amendment would be futile.”).
25   \\
26   \\
27   \\
28   \\
                                                2
Case 2:20-cv-08747-AB-RAO Document 6 Filed 10/15/20 Page 3 of 3 Page ID #:30



 1         Based on the foregoing, IT IS ORDERED THAT the Complaint is
 2   DISMISSED with prejudice.
 3

 4   DATED: October 15, 2020
 5
                                        ANDRÉ BIROTTE JR.
 6                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
